ON MOTION FOR REHEARING OR TRANSFER TO THE SUPREME COURT
PER CURIAM.
Jablonsky has filed a motion for rehearing or to transfer this case to the Supreme Court because the opinion is contrary to Mercantile Bank v. School Dist., 834 S.W.2d 737 (Mo. banc 1992). Jablonsky states that the contract was executed in December 1979, but that payment was not due until sometime later. He contends that the opinion holds that he was required to show an auditor’s certificate that in December 1979 there was a balance available as defined in § 50.660 to meet the obligation of the contract. Jablon-sky contends that the auditor’s certification was not required to be affixed until the time Jablonsky had performed and the county was requested to make payment under the contract.
The difficulty with Jablonsky’s position is that he did not obtain the auditor’s certificate that there were sufficient funds to pay him in any year. Absent the auditor’s certificate, Jablonsky failed to show that he had complied with § 50.660. As held in the opinion, § 50.660 is mandatory and when it appears Jablonsky did not have an auditor’s certificate for any year, he has not made the requisite showing to recover on the contract.
The opinion is not in conflict with Mercantile because Mercantile was not concerned with § 50.660 and the requirement of certification that funds were available for the payment of a contractual obligation. Mercantile held that a governmental subdivision may obligate itself under a lease to make lease payments over a period of years if it has sufficient funds together with unencumbered balances from previous years available in any year to make the payments due in that year. Mercantile did not hold that the county auditor’s certification is not necessary nor did it overrule the numerous eases which have held that one who seeks payment from a governmental entity must show compliance with § 50.660.
Jablonsky failed to show a certification from the county auditor that funds as defined in § 50.660 were available in the year in which he claims payment was due. For that reason Jablonsky has not shown that he is entitled to recover on his contract.
The motion for rehearing is overruled and the motion for transfer is denied.